Per Curiam
Claude H. Morphew has filed under the above number a paper entitled “Appeal of Motion to Replead from the Putnam Circuit Court.” He states therein that he has applied to the Public Defender of the State of Indiana for his services, but that that official refuses to take any action in his behalf. Under the papers filed and the showing made in this court, we have no jurisdiction to act in this matter.
The Public Defender is not compelled in every case to represent everyone applying for his services who is without funds after the time for appeal has expired. Such official has a discretion *706depending upon whether he finds there is any merit in the applicant’s complaint. State ex rel. Fulton v. Schannen (1946), 224 Ind. 55, 64 N. E. 2d 798; Burns’ §13-1402.
Since the papers filed in this matter are such as to give this court no jurisdiction, they are ordered stricken from the files.
Note.—Reported in 156 N. E. 2d 781.